EXHIBIT 10.1
 
JOINDER AGREEMENT
 
[NOTEHOLDER] (the “undersigned”) is executing and delivering this Joinder
Agreement (this “Agreement”) pursuant to Section 10(h)(2) of that certain Note
Purchase Agreement, dated as of December 29, 2006, by and among Berliner
Communications, Inc. (“Berliner”) and certain investors set forth in Schedule A
attached thereto (the “Note Purchase Agreement”). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Note
Purchase Agreement.
 
R E C I T A L S
 
WHEREAS, the undersigned desires to purchase a Note in the principal amount of
[PRINCIPAL] and warrants to purchase [NUMBER OF] shares of Common Stock; and
 
WHEREAS, the undersigned desires to enter into this Agreement to become, for all
purposes, a Buyer and an Investor under the Note Purchase Agreement and to
thereby evidence its intention to agree to be bound by the terms of the Note
Purchase Agreement as if it were an original party thereto.
 
A G R E E M E N T
 
In consideration of the premises, the agreements herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned agrees as follows:
 
1.    The undersigned hereby acknowledges, agrees, and confirms that upon
execution and delivery of this Agreement, the undersigned (and any successor in
interest thereto) shall irrevocably become and be deemed to be a “Buyer” and an
“Investor” under the Note Purchase Agreement and shall have all of the
obligations, rights and benefits of a “Buyer” and an “Investor” (as such terms
are defined and used in the Note Purchase Agreement) for all purposes under the
Note Purchase Agreement. The undersigned shall further be deemed to be a secured
party pursuant to the Security Agreement and a beneficiary under the Guaranty,
and shall have all the obligations, rights and benefits as such under such
agreements.
 
2.    The undersigned hereby acknowledges, agrees, and confirms that upon
execution and delivery of this Agreement, the undersigned (or any successor in
interest thereto) shall not be entitled to any obligations, rights or benefits
expressly provided to Sigma Opportunity Fund, LLC or its affiliates (“Sigma”),
in their individual capacity, under the Note Purchase Agreement.
 
3.    The undersigned hereby acknowledges, agrees, and confirms that upon
execution and delivery of this Agreement, all representations and warranties
made by Berliner under the Note Purchase Agreement speak as of the date of
execution of the Note Purchase Agreement, or such other date as expressly set
forth therein.
 
4.    The undersigned hereby acknowledges, agrees, and confirms that upon
execution and delivery of this Agreement, all representations and warranties
made by the undersigned as a

 
 

--------------------------------------------------------------------------------

 

“Buyer” under the Note Purchase Agreement speak as of the date of execution of
this Agreement.
 
5.    The undersigned represents and warrants that it has fully reviewed and
understands the Note Purchase Agreement and acknowledges that it is not being,
and has not been, represented by legal counsel for Berliner or Sigma. The
undersigned further acknowledges that it has been advised to seek legal counsel
independent of any party to the Note Purchase Agreement before executing this
Agreement, and represents that independent legal counsel has been consulted to
the extent deemed necessary by the undersigned or its duly authorized
representatives.
 
6.    (a) The undersigned hereby irrevocably designates Sigma Opportunity Fund,
LLC as collateral agent (the “Collateral Agent”) for the ratable benefit of the
holders of the Notes and Other Notes, with full authority in the place and stead
of the undersigned and in the name of the undersigned, from time to time in the
Collateral Agent’s discretion, to take any action and to execute any instrument
which the Collateral Agent may deem necessary or advisable or required by
applicable law to perfect and protect the security interest granted by the
Security Agreement or to enable the undersigned to exercise and enforce its
rights and remedies under the Security Agreement with respect to any of the
collateral thereunder. Without limiting the generality of the foregoing, the
Collateral Agent may execute and file such financing or continuation statements,
or amendments thereto, and such other instruments or notices as may be necessary
or advisable or required by applicable law or that the Collateral Agent may
reasonably request to protect and preserve the security interests granted by the
Security Agreement, without the signature of the undersigned. The Collateral
Agent may perform any of its duties hereunder by and through its agents or
employees. The undersigned authorizes the Collateral Agent to execute on its
behalf any intercreditor agreement the Collateral Agent enters into with any
senior lender permitted pursuant to the terms of the Note Purchase Agreement or
the Note.
 
(b)    The undersigned shall not have the right to cause the Collateral Agent to
take any action with respect to the collateral, with only the holders of a
majority interest of the Notes (the “Majority Holders”) having the right to
direct the Collateral Agent to take any such action. If the Collateral Agent
shall request instructions from the Majority Holders with respect to any act or
action (including failure to act), the Collateral Agent shall be entitled to
refrain from such act or taking such action unless and until it shall have
received instructions from the Majority Holders, and to the extent requested,
appropriate indemnification in respect of actions to be taken by the Collateral
Agent; and the Collateral Agent shall not incur liability to any Person by
reason of so refraining. Without limiting the foregoing, the undersigned shall
not have any right of action whatsoever against the Collateral Agent as a result
of the Collateral Agent acting or refraining from acting hereunder in accordance
with the instructions of the Majority Holders or as otherwise specifically
provided in the Agreement.
 
(c)    The Collateral Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement. Neither the Collateral Agent nor
any of its members, managers, employees or agents shall be liable for any action
taken or omitted by it or them as such pursuant to this Agreement or in
connection herewith, unless caused by its or their gross negligence or willful
misconduct. The duties of the Collateral Agent shall be mechanical and
administrative in nature and the Collateral Agent shall not have a fiduciary
relationship in respect

 
 

--------------------------------------------------------------------------------

 

of the undersigned. Nothing in this Agreement, expressed or implied, shall be
construed as to impose upon the Collateral Agent any obligation except as
expressly set forth herein. Neither the Collateral Agent nor any of its members,
managers, employees or agents shall be liable for any act it or they may do or
omit to do while acting in good faith and in the exercise of its or their own
best judgment. The Collateral Agent shall have the right at any time to consult
with counsel on any question arising pursuant hereto and any act taken or
omitted to be taken in reliance upon advice of counsel shall conclusively be
deemed to have been done or omitted in good faith. The Collateral Agent shall
incur no liability for any delay reasonably required to obtain the advice of
counsel.
 
(d)    The authority granted hereunder to the Collateral Agent shall continue
and remain in full force and effect so long as the Senior Subordinated Secured
Convertible Promissory Note issued by Berliner to the undersigned is outstanding
and unpaid.
 
7.    The undersigned further agrees to execute any and all additional
documents, instruments or certificates, including, without limitation, a
counterpart signature page to the Note Purchase Agreement, that Berliner may
reasonably request be executed in order for the undersigned to become a party to
the Note Purchase Agreement.
 
8.    This Agreement may be signed and delivered by facsimile signature and in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one instrument.
 
9.    This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, without regard to the
principles of conflicts of laws thereof.
 
 
[Signature Page Follows]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be
executed as of the 2nd day of February, 2007.
 
[NOTEHOLDER]
 
 
By:

--------------------------------------------------------------------------------

Name:
Title:

 
Agreed as to Section 6


SIGMA OPPORTUNITY FUND, LLC

By:
Sigma Capital Advisors, managing member

 
By:  /s/ Thom Waye

--------------------------------------------------------------------------------

Thom Waye
Manager




ACKNOWLEDGED AND AGREED:




BERLINER COMMUNICATIONS, INC.
 
 
By:  /s/ Rich Berliner

--------------------------------------------------------------------------------

Name: Rich Berliner
Title: Chief Executive Officer




BCI COMMUNICATIONS, INC.
 
 
By:  /s/ Rich Berliner

--------------------------------------------------------------------------------

Name: Rich Berliner
Title: Chief Executive Officer
 
 

--------------------------------------------------------------------------------

 
 